                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 TAMARA O’REILLY,                              )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:18-cv-01283 SRC
                                               )
 DAUGHERTY SYSTEMS, INC.,                      )
                                               )
         Defendant(s).                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff Tamara O’Reilly’s Combined Motion for

Conditional Collective Action Certification Pursuant to 29 U.S.C. § 216(b) [47]. The Court

grants the Motion.

I.     BACKGROUND

       O’Reilly filed this putative collective action claiming Daugherty discriminated against

female consultants and support staff by providing them with lower pay than similarly-situated

male consultants and support staff, in violation of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq., and the Equal Pay Act, 29 U.S.C. § 206, et seq. In her Motion, O’Reilly asks the Court

to conditionally certify her collective action and authorize notice of the case to the putative class

– all consultants and sales executives employed by Defendant Daugherty Systems, Inc. at any

time within the last three years.

II.    STANDARD

       Under the FLSA, plaintiffs may sue for failure to pay overtime and other violations of the

statute on behalf of “themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

“Similarly situated” is not defined by the statute. The Eighth Circuit held that plaintiffs may be


                                                   1
similarly situated if “they suffer from a single, FLSA-violating policy . . .” Bouaphakeo v. Tyson

Foods, Inc., 765 F.3d 791, 796 (8th Cir. 2014), aff’d and remanded, 136 S. Ct. 1036 (2016)

(quoting O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir. 2009)). When making

this determination, the Court may consider “(1) disparate factual and employment settings of the

individual plaintiffs; (2) the various defenses available to defendant which appear to be

individual to each plaintiff; [and] (3) fairness and procedural considerations.” Id. (quoting

Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1103 (10th Cir. 2001)).

III.   DISCUSSION

       A.      Conditional Certification Standard

       When applying the FLSA to a potential group of plaintiffs, district courts in this circuit

apply a two-step analysis. Getchman v. Pyramid Consulting, Inc., No. 4:16-CV-1208 CDP, 2017

WL 713034, at *4 (E.D. Mo. Feb. 23, 2017) (collecting cases). In the first step, the plaintiff

moves for conditional certification “for notice purposes at an early stage of the litigation.” Id. In

the second step, the court determines, after the close of discovery, whether the plaintiffs are

actually similarly situated. Id. The plaintiffs’ burden for the first step “is not onerous.” Id.

(citing Kautsch v. Premier Comm’ns, 504 F. Supp. 2d 685, 688 (W.D. Mo. 2007)). Plaintiffs

need only provide “substantial allegations that the putative class members were together the

victims of a single decision, policy or plan.” Id. (quoting Davis v. Novastar Mortgage, Inc., 408

F. Supp. 2d 811 (W.D. Mo. 2005)). Granted, plaintiffs cannot meet this burden by providing

“[u]nsupported assertions that FLSA violations were widespread,” or assertions “not based on

personal knowledge.” Haynes v. Singer, Co., 696 F.2d 884, 887 (11th Cir.1983); Settles v. Gen.

Elec., No. 12-00602-CV-W-BP, 2013 WL 12143084, at *2 (W.D. Mo. Feb. 19, 2013).




                                                  2
       Daugherty argues a heightened standard should apply in this case because the parties

have conducted some discovery. In McClean v. Health Systems, Inc., the district court described

the various standards used by different courts to conditionally certify a class. No. 11-03037-CV-

S-DGK, 2011 WL 6153091 (W.D. Mo. Dec. 12, 2011). In Missouri, district courts tend to apply

the more lenient standard, described above, before discovery has started in a case, or even after

discovery has started. Id. at *3. Other courts apply an intermediate standard of review when the

parties have engaged in substantial discovery. Id. at *4. Each of these courts applies the

intermediate standard differently. Id. Some courts use the decertification factors, commonly

applied in the second-step of the process, while others require modest factual support for the

class allegations rather than allowing the plaintiff to rely on the allegations in the complaint. Id.

Finally, others courts reject the lenient standard but do not articulate an alternative. Id.

       In Kayser v. Southwestern Bell Telephone Company, this Court applied an intermediate

standard. 912 F. Supp. 2d 803, 812 (E.D. Mo. 2012). The Court compared the allegations in the

complaint with the factual record assembled in discovery to determine whether the plaintiffs had

made a sufficient showing, beyond their allegations, that would tend to make it more likely that a

class of similarly-situated employees exist. Id. However, the Court will not apply the

intermediate standard here. Unlike in Kayser, where the parties had sufficient facts and evidence

from discovery to present a motion for summary judgment along with the motion for conditional

certification, the parties here have conducted minimal written and deposition discovery.

Consequently, the Court will apply the more lenient standard.

       B.      Conditional Certification

       O’Reilly asserts that the proposed collective class members – consultants and sales

executives – perform the same duties as their male counterparts, they were all subject to the same



                                                  3
compensation policies and practices, which the two owners of the company implemented for all

employees regardless of job title, salary grade, or geographic location, that the limited data

provided by Daugherty confirms gender-based pay discrimination, and that each declarant

identified similarly-situated male employees paid more for substantially the same work.

O’Reilly submitted the employee handbook, Daugherty’s list of titles and roles of employees,

two declarations of female employees, and a limited list of employee names, genders, titles and

roles, and annual salaries.

       In her declaration, O’Reilly explains that through a centralized decision-making structure,

Jan and Ron Daugherty controlled the setting of compensation, with recommendations from John

Wirth, Mike Garofolo, and Dave Hoyt. O’Reilly knew of this process because of her

conversations with Wirth and Dave Oleska about compensation for employees O’Reilly

supervised. O’Reilly provided examples of male employees who had a higher base

compensation/annual salary than she. Specifically, O’Reilly referred to Drew Davis, a male

employee with the same job title and same job duties as hers but who was paid $75,000 more.

       Rebecca Fuqua’s declaration contains similar statements as O’Reilly’s. Fuqua also

explained that while Daugherty used more than fifty combinations of titles and roles for

employees, Daugherty grouped employees performing similar job duties into the same

department codes: 003 for sales, 007 for delivery management, and 110 for consultants. She also

described the primary responsibilities and job duties of employees in each department. She

further stated that regardless of job title, salary grade, or geographic location of branches, Jan

Daugherty took a first pass at all compensation decisions, she did this in consultation with Ron

Daugherty, and Jan and Ron Daugherty had the final say on compensation for every employee.




                                                  4
Fuqua stated that Jan Daugherty approved her timesheets even though she reported to John

Wirth.

         After the Court compelled it to do so, Daugherty provided O’Reilly with a limited list of

employees from August 1, 2015, to the present, categorized by branch and department. The list

only includes employees in department codes 003, 007, and 110 and includes the employee’s

name, gender, title and role, and annual salary. This list shows that in the St. Louis branch, in

department codes 003 and 007, the top earners are male, in the Atlanta, Minneapolis, and Dallas

branches, the top earners in each department code are male, and in Chicago, in department codes

003 and 110, the top earners are male.

         Altogether, the Complaint, the declarations, and the employee salary data provide

“substantial allegations” that Daugherty had a single decision, policy, or plan to pay female

employees less than male employees doing the same work. Although Daugherty presents some

evidence that employees had different job responsibilities and duties, O’Reilly makes a sufficient

factual showing that members of the proposed class are similarly situated. The Court notes that

O’Reilly’s proposed class – all consultants and sales executives employed by Daugherty at any

time within the last three years – is not limited to female employees. Because O’Reilly’s

Complaint alleges that Daugherty paid female employees less than male employees, the Court

restricts the proposed class to female employees.

         C.     Notice Dissemination

         O’Reilly asks the Court to approve the notice and consent-to-join forms attached to her

Motion. She also requests that the Court order Daugherty to produce the names, addresses,

social security numbers, and dates of employment of potential plaintiffs. Daugherty objects to




                                                 5
the request for phone numbers and social security numbers and objects to giving potential class

members 90 days to opt-in to the collective action.

       The Court approves the notice and consent-to-join forms attached to O’Reilly’s Motion

with a 60-day opt-in period. The Court also orders Daugherty to produce the names, addresses,

and dates of employment of potential plaintiffs within 14 days of the date of this order. The

Court will not require Daugherty to produce social security numbers or phone numbers as

O’Reilly has not shown she is entitled to such information at this time.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Tamara O’Reilly’s Combined Motion for

Conditional Collective Action Certification Pursuant to 29 U.S.C. § 216(b) [47] is GRANTED.

       IT IS FURTHER ORDERED that Defendant Daugherty Systems, Inc. must provide the

names, addresses, and dates of employment of potential plaintiffs no later than April 14, 2020.

       IT IS FURTHER ORDERED that Plaintiff Tamara O’Reilly shall issue notice to

potential plaintiffs no later than May 5, 2020.

       So Ordered this 31st day of March, 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                  6
